Exhibit 10.24
GUARANTEE
     THIS GUARANTEE (“Guarantee”), dated June 23, 2009, is by Winkler Atlantic
Holdings Limited, a British Virgin Islands business company (“Guarantor”), with
its chief executive office at 7480 Mission Valley Road, Suite 101, San Diego,
California, 92108 and registered office at PO Box 92, Road Town Tortola, British
Virgin Islands VG 1110 in favor of Wachovia Capital Finance Corporation
(Central), an Illinois corporation, as US Collateral Agent for and on behalf of
the Secured Parties and as Lender, having an office at 150 South Wacker Drive,
Suite 2200, Chicago, Illinois 60606-4202.
W I T N E S S E T H :
     WHEREAS, US Collateral Agent, Lender and Mad Catz, Inc., a Delaware
corporation (“Borrower”), have entered or are about to enter into financing
arrangements pursuant to which Lender may make loans and advances and provide
other financial accommodations to Borrower as set forth in the Third Amended and
Restated Loan Agreement, dated June 23, 2009, by and among US Collateral Agent,
Lender, Borrower and Obligors (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Third Amended and Restated Loan Agreement”) and other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to, this
Guarantee (all of the foregoing, together with the Third Amended and Restated
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”); and
     WHEREAS, due to the close business and financial relationships between
Borrower and Guarantor, in consideration of the benefits which will accrue to
Guarantor and as an inducement for and in consideration of Lender making loans
and advances and providing other financial accommodations to Borrower pursuant
to the Third Amended and Restated Loan Agreement and the other Financing
Agreements, Guarantor wishes to guarantee the obligations pursuant to the terms
hereof;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees in favor of US Collateral Agent and Lender
as follows:
     1. Guarantee.
     (a) Guarantor absolutely and unconditionally guarantees and agrees to be
liable for the full and indefeasible payment and performance when due of the
following (all of which are collectively referred to herein as the “Guaranteed
Obligations”):

  (i)   all obligations, liabilities and indebtedness of any kind, nature and
description of Borrower and/or any Obligor to Lender, any Agent, their
respective affiliates and owing to any financial institution under or in
connection with a Swap Agreement, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether arising under the Third



--------------------------------------------------------------------------------



 



- 2-

      Amended and Restated Loan Agreement, the other Financing Agreements, any
Swap Agreement or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Third
Amended and Restated Loan Agreement or after the commencement of any case with
respect to Borrower or any Obligor under the Bankruptcy Code or any similar
statute (including, without limitation, the payment of interest and other
amounts, which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in any such case and including loans, interest, fees, charges and expenses
related thereto and all other obligations of Borrower or any Obligor to Lender,
any Agent, their respective affiliates and such financial institution arising
after the commencement of such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured, and however acquired by Lender, any
Agent, their respective affiliates and such financial institution; and     (ii)
  all expenses (including, without limitation, attorneys’ fees and legal
expenses) incurred by Lender, any Agent, their respective affiliates and such
financial institution in connection with the preparation, execution, delivery,
recording, administration, collection, liquidation, enforcement and defense of
Borrower’s or any Obligor’s obligations, liabilities and indebtedness as
aforesaid, the rights of Lender, any Agent, their respective affiliates and such
financial institution in any collateral or under this Guarantee, all other
Financing Agreements or Swap Agreements or in any way involving claims by or
against Lender, Agent, their respective affiliates and such financial
institution directly or indirectly arising out of or related to the
relationships between Borrower, Guarantor or any other Obligor and Lender, any
Agent, their respective affiliates and such financial institution, whether such
expenses are incurred before, during or after the initial or any renewal term of
the Third Amended and Restated Loan Agreement, the other Financing Agreements or
any Swap Agreement or after the commencement of any case with respect to
Borrower or Obligors under the Bankruptcy Code or any similar statute.

     (b) This Guarantee is a guaranty of payment and not of collection.
Guarantor agrees that Lender and US Collateral Agent need not attempt to collect
any Guaranteed Obligations from Borrower or any other Obligor or to realize upon
any collateral, but may require Guarantor to make immediate payment of all of
the Guaranteed Obligations (except under or in connection with any Swap
Agreement) to Lender when due, whether by maturity, acceleration or otherwise,
or at any time thereafter. Lender may apply any amounts received in respect of
the Guaranteed Obligations to any of the Guaranteed Obligations, in whole or in
part (including attorneys’ fees and legal expenses incurred by Lender or US
Collateral Agent with respect thereto or otherwise chargeable to Borrower or
Obligors) and in such order as Lender may elect.



--------------------------------------------------------------------------------



 



- 3-

     (c) Payment by Guarantor shall be made to Lender at the office of Lender
from time to time on demand as Guaranteed Obligations become due. Guarantor
shall make all payments to Lender on the Guaranteed Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. One or more successive or
concurrent actions may be brought hereon against Guarantor either in the same
action in which Borrower or any other Obligor is sued or in separate actions. In
the event any claim or action, or action on any judgment, based on this
Guarantee is brought against Guarantor, Guarantor agrees not to deduct, set-off,
or seek any counterclaim for or recoup any amounts which are or may be owed by
Lender, US Collateral Agent or any other Secured Party to Guarantor.
     (d) Notwithstanding anything to the contrary contained herein, the amount
of the obligations payable by Guarantor under this Guarantee shall be the
aggregate amount of the Guaranteed Obligations unless a court of competent
jurisdiction adjudicates Guarantor’s obligations to be invalid, avoidable or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), in which case the amount of the Guaranteed Obligations payable by
Guarantor hereunder shall be limited to the maximum amount that could be
guaranteed by Guarantor without rendering such Guarantor’s obligations under
this Guarantee invalid, avoidable or unenforceable under such applicable law.
     2. Waivers and Consents.
     (a) Notice of acceptance of this Guarantee, the making of loans and
advances and providing other financial accommodations to Borrower and
presentment, demand, protest, notice of protest, notice of nonpayment or default
and all other notices to which Borrower or Obligors are entitled are hereby
waived by Guarantor.
     (b) Guarantor also waives notice of and hereby consents to:

  (i)   any amendment, modification, supplement, extension, renewal, or
restatement of the Third Amended and Restated Loan Agreement and any of the
other Financing Agreements, including, without limitation, extensions of time of
payment of or increase or decrease in the amount of any of the Guaranteed
Obligations, the interest rate, fees, other charges, or any collateral, and the
guarantee made herein shall apply to the Third Amended and Restated Loan
Agreement and the other Financing Agreements and the Guaranteed Obligations as
so amended, modified, supplemented, renewed, restated or extended, increased or
decreased;     (ii)   the taking, exchange, surrender and releasing of
collateral or guarantees now or at any time held by or available to Lender, US
Collateral Agent or any Secured Party for the obligations of Borrower or any
Obligor, including, without limitation, the surrender or release by Lender or US
Collateral Agent of Guarantor hereunder;



--------------------------------------------------------------------------------



 



- 4-

  (iii)   the exercise of, or refraining from the exercise of, any rights
against Borrower, Guarantor or any other Obligor or any collateral;     (iv)  
the settlement, compromise or release of, or the waiver of any default with
respect to, any of the Guaranteed Obligations; and     (v)   any financing by
Lender of Borrower under Section 364 of the Bankruptcy Code or consent to the
use of cash collateral by Lender under Section 363 of the Bankruptcy Code.

Guarantor agrees that the amount of the Guaranteed Obligations shall not be
diminished and the liability of Guarantor hereunder shall not be otherwise
impaired or affected by any of the foregoing.
     (c) No invalidity, irregularity or unenforceability of all or any part of
the Guaranteed Obligations shall affect, impair or be a defense to this
Guarantee, nor shall any other circumstance which might otherwise constitute a
defense available to or legal or equitable discharge of Borrower or any Obligor
in respect of any of the Guaranteed Obligations, or Guarantor in respect of this
Guarantee, affect, impair or be a defense to this Guarantee. Without limitation
of the foregoing, the liability of Guarantor hereunder shall not be discharged
or impaired in any respect by reason of any failure by Lender or US Collateral
Agent to perfect or continue perfection of any lien or security interest in any
collateral or any delay by Lender or US Collateral Agent in perfecting any such
lien or security interest. As to interest, fees and expenses, whether arising
before or after the commencement of any case with respect to Borrower or any
Obligor under the Bankruptcy Code or any similar statute, Guarantor shall be
liable therefor, even if Borrower’s or such Obligor’s liability for such amounts
does not, or ceases to, exist by operation of law. Guarantor acknowledges that
Lender and US Collateral Agent has not made any representations to Guarantor
with respect to Borrower, any other Obligor or otherwise in connection with the
execution and delivery by Guarantor of this Guarantee and Guarantor is not in
any respect relying upon Lender or US Collateral Agent or any statements by
Lender or US Collateral Agent in connection with this Guarantee.
     (d) Unless and until the indefeasible payment and satisfaction in full of
all of the Guaranteed Obligations in immediately available funds and the
termination of the financing arrangements of Lender with Borrower, Guarantor
hereby irrevocably and unconditionally waives and relinquishes:

  (i)   all statutory, contractual, common law, equitable and all other claims
against Borrower or any Obligor, any collateral for the Guaranteed Obligations
or other assets of Borrower or any other Obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect to sums paid or payable to Lender by Guarantor hereunder;
and     (ii)   any and all other benefits which Guarantor might otherwise
directly or indirectly receive or be entitled to receive by reason of any
amounts paid



--------------------------------------------------------------------------------



 



- 5-

      by or collected or due from Guarantor, Borrower or any other Obligor upon
the Guaranteed Obligations or realized from their property.

     3. Subordination. Payment of all amounts now or hereafter owed to Guarantor
by Borrower or any other Obligor is hereby subordinated in right of payment to
the indefeasible payment in full to Lender of the Guaranteed Obligations and all
such amounts and any security and guarantees therefor are hereby assigned to US
Collateral Agent as security for the Guaranteed Obligations.
     4. Acceleration. Notwithstanding anything to the contrary contained herein
or any of the terms of any of the other Financing Agreements, the liability of
Guarantor for the entire Guaranteed Obligations shall mature and become
immediately due and payable (except under or in connection with a Swap
Agreement), even if the liability of Borrower or any other Obligor therefor does
not, upon the occurrence of any act, condition or event which constitutes an
Event of Default.
     5. Account Stated. The books and records of Lender showing the account
between Lender and Borrower shall be admissible in evidence in any action or
proceeding against or involving Guarantor as prima facie proof of the items
therein set forth, and the monthly statements of Lender rendered to Borrower, to
the extent to which no written objection is made within thirty (30) days from
the date of sending thereof to Borrower, shall be deemed conclusively correct
and constitute an account stated between Lender and Borrower and be binding on
Guarantor.
     6. Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. Guarantor shall continue to be
liable hereunder until one of Lender’s officers actually receives a written
termination notice from Guarantor sent to Lender at its address set forth above
by certified mail, return receipt requested and thereafter as set forth below.
Such notice received by Lender from Guarantor shall not constitute a revocation
or termination of this Guarantee as to any other Obligor. Revocation or
termination hereof by Guarantor shall not affect, in any manner, the rights of
Lender or US Collateral Agent or any obligations or duties of Guarantor under
this Guarantee with respect to (a) Guaranteed Obligations which have been
created, contracted, assumed or incurred prior to the receipt by Lender of such
written notice of revocation or termination as provided herein, including,
without limitation, (i) all amendments, extensions, renewals and modifications
of such Guaranteed Obligations (whether or not evidenced by new or additional
agreements, documents or instruments executed on or after such notice of
revocation or termination), (ii) all interest, fees and similar charges accruing
or due on and after revocation or termination, and (iii) all attorneys’ fees and
legal expenses, costs and other expenses paid or incurred on or after such
notice of revocation or termination in attempting to collect or enforce any of
the Guaranteed Obligations against Borrower, Guarantor or any other Obligor
(whether or not suit be brought), or (b) Guaranteed Obligations which have been
created, contracted, assumed or incurred after the receipt by Lender of such
written notice of revocation or termination as provided herein pursuant to any
contract entered into by Lender or any Secured Party prior to receipt of such
notice. The sole effect of such revocation or termination by Guarantor shall be
to exclude from this Guarantee the liability of Guarantor for those Guaranteed
Obligations arising after the date of



--------------------------------------------------------------------------------



 



- 6-

receipt by Lender of such written notice which are unrelated to Guaranteed
Obligations arising or transactions entered into prior to such date. Without
limiting the foregoing, this Guarantee may not be terminated and shall continue
so long as the Third Amended and Restated Loan Agreement shall be in effect
(whether during its original term or any renewal, substitution or extension
thereof).
     7. Reinstatement. If after receipt of any payment of, or proceeds of
collateral applied to the payment of, any of the Guaranteed Obligations, Lender
is required to surrender or return such payment or proceeds to any Person for
any reason, then the Guaranteed Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Guarantee shall
continue in full force and effect as if such payment or proceeds had not been
received by Lender. Guarantor shall be liable to pay to Lender, and does
indemnify and hold Lender harmless for the amount of any payments or proceeds
surrendered or returned. This Section 7 shall remain effective notwithstanding
any contrary action which may be taken by Lender in reliance upon such payment
or proceeds. This Section 7 shall survive the termination or revocation of this
Guarantee.
     8. Amendments and Waivers. Neither this Guarantee nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Lender and US
Collateral Agent. Lender and US Collateral Agent shall not by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of
their respective rights, powers and/or remedies unless such waiver shall be in
writing and signed by an authorized officer of Lender and US Collateral Agent.
Any such waiver shall be enforceable only to the extent specifically set forth
therein. A waiver by Lender or US Collateral Agent of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which Lender or US Collateral Agent would
otherwise have on any future occasion, whether similar in kind or otherwise.
     9. Corporate Existence, Power and Authority. Guarantor is a corporation
duly organized and in good standing under the laws of its state or other
jurisdiction of incorporation and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the financial condition,
results of operation or businesses of Guarantor or the rights of Lender or US
Collateral Agent hereunder or under any of the other Financing Agreements. The
execution, delivery and performance of this Guarantee is within the corporate
powers of Guarantor, have been duly authorized and are not in contravention of
law or the terms of the certificates of incorporation, by laws, or other
organizational documentation of Guarantor, or any indenture, agreement or
undertaking to which Guarantor is a party or by which Guarantor or its property
are bound. This Guarantee constitutes the legal, valid and binding obligation of
Guarantor enforceable in accordance with its terms.
     10. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
     (a) The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between Guarantor, Lender and US
Collateral Agent, whether in



--------------------------------------------------------------------------------



 



- 7-

contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of Illinois but excluding any principles of conflicts of law or other
rule of law that would result in the application of the law of any jurisdiction
other than the laws of the State of Illinois.
     (b) Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Circuit Court of Cook County, Illinois and the United States
District Court for the Northern District of Illinois whichever Lender or US
Collateral Agent elects and waives any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Guarantee or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of Guarantor, Lender and US Collateral
Agent in respect of this Guarantee or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising and whether in contract, tort, equity or otherwise, and agrees
that any dispute arising out of the relationship between Guarantor, Borrower,
Obligors, Lender or US Collateral Agent or the conduct of any such persons in
connection with this Guarantee, the other Financing Agreements or otherwise
shall be heard only in the courts described above (except that Lender and US
Collateral Agent shall have the right to bring any action or proceeding against
Guarantor or its property in the courts of any other jurisdiction which Lender
or US Collateral Agent deems necessary or appropriate in order to realize on
collateral at any time granted by Borrower, Obligors or Guarantor to Lender or
US Collateral Agent or to otherwise enforce their respective rights against
Guarantor or its property).
     (c) Guarantor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth above and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Lender’s or US Collateral Agent’s
option, by service upon Guarantor in any other manner provided under the rules
of any such courts. Within thirty (30) days after such service, Guarantor so
served shall appear in answer to such process, failing which Guarantor shall be
deemed in default and judgment may be entered by Lender or US Collateral Agent
against Guarantor for the amount of the claim and other relief requested.
     (d) GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY OF GUARANTOR, LENDER AND US COLLATERAL AGENT
IN RESPECT OF THIS GUARANTEE OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. GUARANTOR
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY OF GUARANTOR,
LENDER OR US COLLATERAL AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
GUARANTEE WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR, LENDER
AND US COLLATERAL AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



--------------------------------------------------------------------------------



 



- 8-

     (e) Lender and US Collateral Agent shall not have any liability to
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Lender and US
Collateral Agent that the losses were the result of acts or omissions of Lender
and US Collateral Agent constituting gross negligence or willful misconduct. In
any such litigation, each of Lender and US Collateral Agent shall be entitled to
the benefit of the rebuttable presumption that it acted in good faith and with
the exercise of ordinary care in the performance by it of the terms of the Third
Amended and Restated Loan Agreement and the other Financing Agreements.
     11. Notices. All notices, requests and demands hereunder shall be in
writing and (a) made to Lender, US Collateral Agent and Guarantor at its address
set forth above, or to such other address as a party may designate by written
notice to the other in accordance with this provision, and (b) deemed to have
been given or made: if delivered in person, immediately upon delivery; if by
telex, telegram, facsimile or pdf transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next business day, one (1) business day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing.
     12. Partial Invalidity. If any provision of this Guarantee is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Guarantee as a whole, but this Guarantee shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13. Entire Agreement. This Guarantee represents the entire agreement and
understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
     14. Successors and Assigns. This Guarantee shall be binding upon Guarantor
and its successors and assigns and shall inure to the benefit of Lender, US
Collateral Agent and their respective successors, endorsees, transferees and
assigns. The liquidation, dissolution or termination of the Guarantor shall not
terminate this Guarantee as to such entity or as to any other Obligors.
     15. Construction.
     (a) All references to the term “Guarantor” wherever used herein shall mean
Guarantor and its respective successors and assigns (including, without
limitation, any receiver, trustee or custodian for Guarantor or any of its
respective assets or Guarantor in its capacity as debtor or debtor-in-possession
under the Bankruptcy Code).



--------------------------------------------------------------------------------



 



- 9-

     (b) All references to the term “Lender”, “US Collateral Agent” or “Secured
Party” wherever used herein shall mean Lender, US Collateral Agent or Secured
Party, as applicable, and their respective successors and assigns.
     (c) All references to the term “Borrower” or “Obligor” wherever used herein
shall mean Borrower or Obligor, as applicable, and their respective successors
and assigns (including, without limitation, any receiver, trustee or custodian
for Borrower or Obligor or any of its assets or Borrower or Obligor in its
capacity as debtor or debtor-in-possession under the Bankruptcy Code).
     (d) All references to the term “Person” or “person” wherever used herein
shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability company,
limited liability partnership, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity or any government or any
agency or instrumentality of political subdivision thereof.
     (e) All references to the plural shall also mean the singular and to the
singular shall also mean the plural.
     (f) Capitalized terms not otherwise defined herein shall have the meanings
given to them in the Third Amended and Restated Loan Agreement.
     (g) US Collateral Agent is acting as agent for and on behalf of the Secured
Parties.
     16. Counterparts, etc. This Guarantee may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Guarantee by telefacsimile, pdf or other electronic means
shall have the same force and effect as the delivery of an original executed
counterpart of this Guarantee. Any party delivering an executed counterpart of
this Guarantee by telefacsimile, pdf or other electronic means shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of this Guarantee.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



- 10-

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as of
the day and year first above written.

            WINKLER ATLANTIC HOLDINGS LIMITED
      By:   /s/ Darren Richardson         Name:           Title:        

                  By:   /s/ Stewart Halpern         Name:           Title:      
 